 1   ADAM PAUL LAXALT
      Attorney General
 2   DARBY G. PHELPS, Bar No. 14599
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1159
 6   E-mail: dphelps@ag.nv.gov

 7   Attorneys for Defendants

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10   BRENDAN NASBY,
                                                              Case No. 3:17-cv-00447-MMD-CBC
11                               Plaintiff,

12   v.                                                      MOTION TO EXTEND THE STAY

13   STATE OF NEVADA, ex re. NDOC, et al.,

14                               Defendants.

15

16          Defendants, by and through counsel, Adam Paul Laxalt, Attorney General of the State of

17   Nevada, and Darby G. Phelps, Deputy Attorney General, hereby move to have the stay in this matter

18   extended until seven days after completion of the early mediation conference. This Court entered its

19   Screening Order (ECF No. 5) on July 19, 2018. The Order stayed the matter for 90 days and referred

20   the matter to the Court’s Inmate Early Mediation Program. An early mediation conference has been set

21   for November 13, 2018. (ECF No. 8). However, by that date the 90-day stay will have expired.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
 1          Accordingly, Defendants respectfully request that this Court stay that matter until seven days

 2   after the early mediation conference has been completed.

 3          DATED this 16th day of October, 2018.

 4                                               ADAM PAUL LAXALT
                                                 Attorney General
 5

 6                                               By:
                                                           DARBY G. PHELPS
 7                                                         Deputy Attorney General
                                                           State of Nevada
 8                                                         Bureau of Litigation
                                                           Public Safety Division
 9
                                                           Attorneys for Defendants
10

11

12
                                                           IT IS SO ORDERED>.
13
                                                           Date: October 17, 2018.
14

15

16                                                         ___________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 16th day of October, 2018, I caused a copy of the foregoing, MOTION TO EXTEND THE

 4   STAY, to be served, by U.S. District Court CM/ECF Electronic Filing on the following:

 5
     Brendan Nasby, #63618
 6   Care of LCC Law Librarian
 7   Lovelock Correctional Center
     1200 Prison Road
 8   Lovelock, NV 89419
     lcclawlibrary@doc.nv.gov
 9

10

11                                                         _____________________________
12                                                         An employee of the
                                                           Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
